NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT LEE STEWART, Jr.,                        No. 21-15061

                Plaintiff-Appellant,            D.C. No. 2:20-cv-00979-SPL-ESW

 v.
                                                MEMORANDUM*
MARICOPA COUNTY JAIL; et al.,

                Defendants-Appellees.



                   Appeal from the United States District Court
                            for the District of Arizona
                   Steven Paul Logan, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Arizona state prisoner Robert Lee Stewart, Jr. appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging

inadequate medical care and conditions-of-confinement claims arising from his

pretrial detention. We have jurisdiction under 28 U.S.C. § 1291. We review de


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo the district court’s dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes,

213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Stewart’s action because Stewart failed

to allege facts sufficient to state a plausible claim. See Gordon v. County of

Orange, 888 F.3d 1118, 1122, 1125 (9th Cir. 2018) (setting forth objective

deliberate indifference standard for Fourteenth Amendment inadequate medical

care and conditions-of-confinement claims brought by pretrial detainees); Castro v.

County of Los Angeles, 833 F.3d 1060, 1073-76 (9th Cir. 2016) (en banc)

(discussing requirements to establish municipal liability under Monell v.

Department of Social Services, 436 U.S. 658 (1978)); Hebbe v. Pliler, 627 F.3d

338, 341-42 (9th Cir. 2010) (although pro se pleadings are liberally construed, a

plaintiff must allege facts sufficient to state a plausible claim).

      Stewart’s motion for a response from the court (Docket Entry No. 11) is

denied.

      AFFIRMED.




                                            2                                    21-15061